Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on September 28, 2020.  Claims 1-10 have been canceled by the applicant.  Claims 11-31 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 11 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an external processor, for example, an external server, and a wireless communication connection. The specification, ¶ [0016], states “The individual steps described above are preferably executed by a control unit in the motor vehicle, which can exchange information with an external processor, for example, an external server for coordinating orders placed with a potential provider. The communication between the control unit and this external processor takes place, for example,, via a respective wireless communication connection, for example, a Car-to-X communication, or a mobile data network.”  The singular vehicle processor recited would alone be incapable of updating delivery information necessary for the invention.  In addition, not reciting the wireless communication renders the system unable to communicate with each potential provider.  Therefore, the claims as presently drafted do not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claims 12-22 and 24-31 are rejected as being dependent on a rejected base claim.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
DeMuro, Rich; "GM’s New Infotainment System Lets You Order Food From Your Dashboard"https://ktla.com/morning-news/technology/gms-new-infotainment-system-lets-you-order-food-from-your-dashboard/  July 6, 2018 teaches GM’s cloud-connected infotainment system that lets you order food from your car’s infotainment system.
Ricci, US 2018/0012224 A1 teaches a vehicle, based on user preferences and while the vehicle is in motion: in response to identification of a first event (e.g., a third party resident being in a vehicle location and/or on the route of the vehicle) and based on the user preferences, determines that the user desires to perform a transaction with the third party, automatically sends a first communication to the third party for the user (the first communication being part of a secure session and enabling authentication of the user by the third party), at a second later time and while the vehicle is in motion, and in response to identification of a second event, automatically sends a different second communication to the third party. The second communication is part of the secure session and enables the third party to complete the transaction with the user.  ¶ [0245] teaches ordering food from a vehicle and then the “user drives up to the “ordering” window/kiosk, the user may be directed to the “pickup” window where the drink and/or food is waiting for the user and has already been paid for by the vehicle authorization made.” 
Regarding independent claim 11, DeMuro taken either independently or in combination with the prior art of record fails to teach or render obvious determining coordinates and a time for an intersection of the motor vehicle with the mobile delivery system using current traffic condition criteria comprising current traffic conditions, and planning criteria, and displaying the obtained provider information and the determined coordinates and the determined time for the meeting on a display panel in the motor vehicle; activating an ordering option to place a delivery order with a potential provider; and activating an at least semiautonomous guidance of the motor vehicle to the intersection with the mobile delivery system in conjunction with the other claim limitations.  
Regarding independent claim 23, DeMuro taken either independently or in combination with the prior art of record fails to teach or render obvious determine coordinates and a time for an intersection of the motor vehicle with the mobile delivery system using current traffic condition criteria comprising current traffic conditions, and planning criteria, and display the obtained provider information and the determined coordinates and the determined time for the meeting on a display panel in the motor vehicle; activate an ordering option to place a delivery order with a potential provider; and activate an at least semiautonomous guidance of the motor vehicle to the intersection with the mobile delivery system in conjunction with the other claim limitations.  

Allowable Subject Matter
Claims 11 and 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 12-22 and 24-31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668